Littleton, Judge,
delivered the opinion of the court:
This case involves the same question as that, this date decided by the court, in Jens Rasmussen v. United States, E-547. [Ante, p. 406.]
The facts clearly establish that, by reason of the construction of a railroad through plaintiff’s farm, he was damaged to the extent of $11,236.82 in excess of $500 awarded.
The defendant, while not controverting this, contends that plaintiff is not entitled to recover because the embankments resulting from the construction of the railroad and the bridge across Mattawoman Creek were constructed in a negligent and unskilled manner by the Government agents so as to cause water to overflow and stand on plaintiff’s farm, and to cause damage thereto; that this action is therefore one sounding in tort. There is no merit in this contention.
Judgment will be awarded the plaintiff for $11,361.82. It is so ordered.
Williams, Judge; Green, Judge; Graham, Judge; and Booth, Chief Justice, concur.